Citation Nr: 1046925	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  06-24 939	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for service-connected retropatellar pain syndrome of the left 
knee with arthritis, tendonitis and chondromalacia.  

2.  Entitlement to a disability rating in excess of 20 percent 
for service-connected retropatellar pain syndrome of the right 
knee with arthritis, tendonitis and chondromalacia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from February 1982 to February 1997.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2001 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Wichita, 
Kansas (the RO).  

Procedural history

The Board notes that following the May 2001 rating decision which 
increased the evaluations for the service-connected disabilities 
on appeal herein, the Veteran's attorney submitted a Notice of 
Disagreement in January 2002, in which they disagreed with the 
May 2001 rating decision and requested "the highest possible 
initial rating for all conditions."  The Veteran's attorney was 
subsequently informed that the January 2002 letter was not 
adequate to be considered a Notice of Disagreement because the 
issue and/or issues the Veteran had disagreed with were not 
identified.  The Veteran's attorney was informed that the 
January 2002 statement was accepted as Notice of Disagreement 
with respect to a separate issue.  Lastly, the Veteran's attorney 
was informed that the Veteran had the right to appeal the 
decision that the Notice of Disagreement was inadequate.  

The Veteran's attorney subsequently submitted a statement dated 
in May 2002, in which she appears to dispute the RO's decision 
that her January 2002 statement was not a Notice of Disagreement 
to issues beyond the issue for which it was accepted.  Thus, the 
next step in the appellate process is for the RO to issue a 
Statement of the Case (SOC), as to either the January 2002 
statement from the Veteran's attorney, in which she requested the 
highest possible initial rating for all service-connected 
conditions, or the May 2002 statement which disagrees with the 
RO's April 2002 decision that the January 2002 letter was not 
being accepted as a Notice of Disagreement to any issue beyond 
the request the issue for which it was accepted.  

In November 2005, the Board remanded the matter to the RO for 
consideration of whether the purported January 2002 Notice of 
Disagreement was, indeed, properly executed.  See the November 
2005 Board decision at page 7.  

In a January 2006 deferred rating decision, the RO determined 
that the January 2002 statement was a timely Notice of 
Disagreement as to all issues listed on the May 2001 rating 
decision.  Accordingly, the Veteran was provided a SOC in May 
2006.  An appeal was perfected with the submission of the 
Veteran's substantive appeal (VA Form 9) in June 2006.  

In March 2010, the Board remanded the claims on appeal herein for 
further evidentiary and procedural development.  Such will be 
discussed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets that a remand is necessary.  

As noted in the Introduction, in March 2010, the Board instructed 
that the Veteran be provided a VA joints examination.  Upon 
completion of such development, if the benefits requested on 
appeal were not granted to the Veteran's satisfaction, the RO was 
to furnish the Veteran and her representative a supplemental 
statement of the case (SSOC), and provide an opportunity for them 
to respond.  See the March 2010 Board remand at page 24.  

The Board notes that, on May 5, 2010, the VA Appeals Management 
Center (AMC) sent the Veteran notice that her appeal would be 
processed through that office.  The AMC sent this notice letter 
to the Veteran at an address on "10th Avenue" (Address A).  
There is no indication that the Veteran failed to receive this 
notice letter (such as an envelope returned to VA by the United 
States Postal Service).  On the same day, the AMC requested that 
the Veteran be scheduled for a VA joints examination.  The 
computer printout of this request reflects that either the AMC or 
the RO directed that the notice of the VA examination be sent to 
the Veteran at an address on "Kiowa St." (Address B).  It is 
assumed that the Veteran received notice of the VA examination 
because she presented for such at the appropriate time and place.  
See the June 2010 VA joints examination report.  

Review of the Veteran's VA claims file reflects that the AMC 
readjudicated these claims in an August 2010 SSOC which was 
mailed to the Veteran at Address A.  However, the record reflects 
that this envelope was returned to VA with a United States Postal 
Service sticker indicating that the Veteran's mail was to be 
returned to sender because the "forward time" from Address A to 
Address B had expired.  (A letter from the Board dated in 
September 2010 was also returned in this fashion).  It appears 
that the Veteran's representative was furnished a copy of the 
August 2010 SSOC, as the November 2010 Appellant's Brief 
specifically references such.  

Also associated with the Veteran's VA claims file is a mail 
envelope dated received by VA in November 2010 which reflects a 
United States Postal Service stamp "return to sender" which 
lists the Veteran's address on "Prospect Street" (Address C).  

The Board notes that the VA claims file is devoid of 
communication from the Veteran concerning a possible or actual 
relocation during this time period.  It is also a well-settled 
principle that VA's duty to assist is not always a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  One 
duty of a claimant is to advise VA of his or her current 
whereabouts.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As 
stated in Hyson, there is no burden on the part of VA to turn up 
heaven and earth to find a claimant, and the duty to assist is 
satisfied when VA has investigated all possible and plausible 
addresses in an attempt to locate a claimant at potential known 
alternate addresses.  

Nonetheless, it is not clear from the file whether the Veteran 
received a copy of the August 2010 SSOC.  Without a clear 
indication that the Veteran was provided appropriate notice, it 
is impossible for the Board to determine whether the prior remand 
instructions were satisfied.  Indeed, there is no indication that 
the Veteran has received any mailing from VA since the May 2005 
notice sent by the AMC to address A.  

Unfortunately, another remand is required as the Veteran has a 
right to be furnished with a copy of the August 2010 SSOC and be 
given 30 days to respond from the date of mailing.  38 C.F.R. 
§§ 19.30, 19.31, 20.302(c) (2010).  The AMC's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should use all available 
resources to verify the Veteran's current 
address.  Any attempts to contact the Veteran 
or verify her address should be memorialized 
within the Veteran's VA claims file.

2.  After the completion of above, the 
Veteran should be furnished with a copy of 
the August 2010 SSOC and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


